


EXHIBIT 10.52




DEFERRAL AGREEMENT
Ralph E. Rodgers




You have been approved to participate in TVA's Long-Term Deferred Compensation
Plan (Plan) under the following terms:


Duration of deferral agreement
Three years
First compensation credit
Up to $70,000 (09/30/2011)
Second and third compensation credits
Up to $70,000 each (09/30/2012 and 09/30/2013)
Total credits provided under this agreement
Up to $210,000
Expiration date
9/30/2013



Please read the following provisions carefully and indicate your approval by
signing at the designated place below.
___________________________________________________________________________________________
As a participant in the Plan, I hereby agree to be bound by the following terms
and conditions:


Annual deferred compensation credits as stated above will be made to an account
in my name to cover two annual performance periods provided that I remain
employed by TVA through the expiration of the agreement on September 30, 2013.
The first performance period begins October 1, 2010 and ends on
September 30, 2011. The second performance period begins October 1, 2011 and
ends on September 30, 2012. The third performance period begins October 1, 2012
and ends on September 30, 2013. The actual amount credited at the end of each
performance period, if any, will be based on the achievement of individual
performance objectives established at the beginning of each performance period
as part of TVA's annual performance review process. Performance will be
evaluated and deferred compensation credits will be approved at the end of each
performance period by TVA's President and Chief Executive Officer. Upon the
expiration of this agreement, the entire amount credited to my account,
including interest or return as provided below, will be paid to me in a lump sum
unless I elect below to have the balance of my Long-Term Deferred Compensation
Plan (LTDCP) account transferred to my TVA deferred compensation account.


I understand that I must be an employee of TVA at the time of the expiration of
this agreement, or no payments or transfers under the Plan will be made by TVA,
and any credits to my account will be extinguished. However, in the event that
TVA terminates my employment during the term of this agreement through no act or
delinquency of my own, this agreement is terminated as of the date of my
termination and no further credits will be made under it and any credits in my
account from this agreement, including interest or return as provided below, at
the time of termination will become vested. If I elect below to have the balance
of my LTDCP account transferred to my TVA deferred compensation account, all
credits from this agreement will be paid out to me in accordance with my
deferral election applicable to such credits or in accordance with otherwise
applicable IRS rules. If TVA terminates my employment for cause prior to the
expiration of this agreement, no payments will be made and my account balance
will be extinguished. In the event of my death during the term of this
agreement, my account balance will be paid to the person identified on my
beneficiary designation form or, in the absence of such designation, to my
estate, in a manner permitted by applicable IRS rules.


Interest will be credited to the balance reflected in my LTDCP account on the
same basis as interest is calculated and credited under the TVA Deferred
Compensation Plan. In the alternative, I may choose to have the balance of my
LTDCP account adjusted based on the return of the funds I select under the same
conditions as are contained in TVA's Deferred Compensation Plan. I understand
that I am solely responsible for the risk associated with any return elections
that I make.


The Plan may be amended or discontinued by the Board. If the Board elects to
discontinue the Plan, any credits to my account as of the date of termination of
the Plan will be paid to me in accordance with applicable IRS rules. I elect the
following option for payment upon expiration of this agreement:


______ Balance of account to be paid to me in a lump sum


___X__ Balance of account to be transferred to my TVA Deferred Compensation Plan
account


I understand that nothing contained in this agreement shall be construed as
conferring the right to continue in the employment of TVA as an executive or in
any other capacity and that the payment election I have made is final (not
revocable).






/s/ Ralph E. Rodgers________________________        8/16/2011_________
Ralph E. Rodgers                        Date


